Citation Nr: 1221671	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  10-26 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether an overpayment in the amount of $2,291.00 was properly created, characterized as the propriety of award adjustments in March and April 2006.

2.  Entitlement to a waiver of recovery of an overpayment of Department of Veterans Affairs (VA) disability benefits in the amount of $2,291.00.

3.  Whether the Veteran's son was properly removed, due to his receipt of Chapter 35 Dependents' Educational Assistance benefits, from the Veteran's disability compensation award.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to December 1975.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

The Veteran was provided a hearing before a Decision Review Officer (DRO) in March 2009 in regards to the Chapter 35 claim.  A transcript of the testimony offered at this hearing has been associated with the record.

The issues of entitlement to a waiver of recovery of an overpayment of VA disability benefits in the amount of $2,291.00 and whether the Veteran's son was properly removed, due to his receipt of Chapter 35 Dependents' Educational Assistance benefits, from the Veteran's disability compensation award, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran received and accepted additional compensation benefits in the amount of $2,291.00 based on agreed apportionment on behalf of D.G. when he knew or should have known that such payments were erroneous.




CONCLUSION OF LAW

The overpayment of disability compensation benefits in the amount of $2,291.00 was properly created and is a valid indebtedness.  38 U.S.C.A. § 5112(b)(2) (West 2002); 38 C.F.R. § 3.652(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The Board notes that the VCAA is not applicable to claims such as the one decided herein.  Cf. Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the Court held that the VCAA, with its expanded duties to notify and assist, is not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found in Title 38, United States Code, Chapter 51 (i.e. the laws changed by VCAA).  As well, the statute at issue in this case is not found in Chapter 51 (rather, in Chapter 35).

Moreover, as is explained above, the Board finds that the law, and not the evidence, is dispositive in this case.  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); DelaCruz v. Principi, 15 Vet. App. 143 (2002) (VCAA not applicable where law, not the factual evidence, is dispositive); Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited to interpretation of law); see also VAOPGCPREC 2-2004 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  Therefore, the Board finds that no further action is necessary under the VCAA because it is the law, not the evidence that is dispositive in regard to this claim.

Of record is January 31, 2005, letter from the Veteran's wife, S.G.  In the letter, she requested an increase in her apportionment of the Veteran's benefits in order to take care of their son, D.G.  At this time, an apportionment of $400.00 was being paid to the Veteran's spouse.

In an April 28, 2005, letter the RO denied S.G.'s request for apportionment, noting that the Veteran and S.G. were residing together.  The RO also, therefore, proposed to terminate S.G.'s apportionment.  

In a May 6, 2005, letter the Veteran wrote to object to the RO's proposal.  In this regard, he explained that he was only residing with his wife temporarily in order to assist her with health matters.  

In a letters dated May 23, 2005, the RO notified the Veteran and S.G. that the apportionment would continue in light of the Veteran's temporary living arrangement.  The letter sent to the Veteran notified him that effective August 1, 2005, that an additional $200.00 would be withheld until a final decision was made and that if an increased apportionment was granted that his award would be retroactively reduced by the amount of the apportionment, effective February 1, 2005, the first date of the month following S.G.'s apportionment claim. 

In a May 25, 2005, statement signed by the Veteran, he stated that "[w]ith no, if, ands or buts" that he agreed to an additional $200.00 monthly apportionment to S.G.  In the letter, the Veteran also requested that if this resulted in an overpayment that VA withhold $50.00 from his monthly benefits to cover any overpayment.  

In a June 10, 2005, letter, the RO effectuated the Veteran's requested apportionment.  The letter also advised the Veteran that because of this an overpayment would be created.  The letter noted that effective February 1, 2005, the Veteran's entitled rate was $2,723.00 and that due to the $600.00 apportionment he would be paid $2,123.00.  The letter also explained that as of August [redacted], 2006, apportionment of the additional $200.00 for D.G. would terminate as the child would then be 18 years old.  Effective August [redacted], 2006, therefore, the Veteran's entitled rate was $2,429.00 and his paid rate would be $2,029.00 after the $400.00 apportionment for S.G.

In an August 3, 2005, letter, the RO notified the Veteran that an error had been made regarding the Veteran's paid rate, particularly as the paid rate was not reduced by the $200.00 apportionment.  Particularly, the RO notified the Veteran that his monthly benefits, after the $600.00 apportionment, would be reduced to $1,923.00 effective February 1, 2005.  

In a March 16, 2006, letter the RO wrote in regards to its August 2005 proposal.  In this letter, the RO amended the Veteran's benefits, reducing his monthly entitlement amount to $1,923.00, effective February 1, 2005, after the deduction of the $600.00 apportionment.   The letter also notified him that effective December 1, 2005, his monthly entitlement amount would be $2,026.00 due to a legislative increase and that as of August [redacted], 2006, his monthly entitlement amount would be reduced to $2,128.00 as D.G. would turn 18.

Of record is a March 20, 2006, report of contact noting that the Veteran called in regards to a cost of living adjustment (COLA) increase.  The Veteran related that he did not receive his COLA increase for December 1, 2005.  The Veteran's major concern appeared to be his "missing" cola increase and he did not understand why there would be an overpayment.  

In an April 2006 letter the Veteran requested a waiver of the $2,291.00 overpayment.  He noted that the creation of the debt was not his fault and that he did not intend to defraud the government.  He further related that he was assured that the change would not affect his monthly benefit.  Shortly thereafter, he provided VA a financial status report.  

In a May 2006 letter, the RO wrote the Veteran in regards to his April 2006 letter.  The letter informed the Veteran that his award had been amended to withhold $600.00 from his benefits, effective February 1, 2005, which reduced his net award to $1,923.00 and resulted in an overpayment of $2,291.00.  The letter also explained that he was granted Special Monthly Compensation (SMC) at the housebound rate due to the award of a 100 percent evaluation for depression.  It was explained that the award of SMC increased his net award to $2,197.00 (after the $600 withholding).  The letter invited the Veteran to clarify his disagreement. 

In a May 2006 letter, the Veteran indicated that he disagreed with the withholding of $600.00, particularly from his "SMC."  In the letter, he disputed the validity of the debt.  

In a June 2006 rating action, the Committee on Waivers and Compromises denied the Veteran's request for a waiver.    

In a July 2006 statement, the Veteran questioned the overpayment and the "recoupment methods that" had taken place.  He noted that he was not responsible for any administrative errors that had taken place in regards to his benefits, if such had occurred.  

The Veteran disputes the underlying validity of the debt of $2,291.00, resulting from the RO's actions in creating the overpayment.  He asserts that the debt is the sole result of administrative error on VA's part.

In order for the Board to determine that the overpayment was not properly created, it must be established that the Veteran was legally entitled to the benefits in question or, if there was no legal entitlement, then it must be shown that VA was solely responsible for the Veteran being erroneously paid benefits.  Sole administrative error connotes that the Veteran neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the Veteran's actions nor his failure to act must have contributed to payment pursuant to the erroneous award. 38 U.S.C.A. § 5112(b) (9),(10); 38 C.F.R. § 3.500(b)(2); Jordan v. Brown, 10 Vet. App. 171 (1997).  Thus, a finding of sole administrative error requires not only error on the part of VA, but that the beneficiary is unaware that the payments are erroneous.

The United States Court of Appeals for Veterans Claims (Court) noted that, "[s]tated another way, when an overpayment has been made by reason of an erroneous award based solely on administrative error, the reduction of that award cannot be made retroactive to form an overpayment debt owed to VA from the recipient of the erroneous award."  Erickson v. West, 13 Vet. App. 495, 499 (2000).

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  38 C.F.R. § 1.962.  The issue of the validity of the debt is a threshold determination that must be made prior to a decision on a request for waiver of the overpayment.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  

As noted, sole administrative error connotes that the appellant neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the appellant's actions nor his failure to act must have contributed to payment pursuant to the erroneous award.

Notwithstanding his contentions, the Veteran continued to receive benefits in an amount that included compensation that was to be withheld pursuant to his agreed apportionment.  When his payments continued at the same rate after the apportionment grant the Veteran should have been aware of the erroneous award. 

The fact that he continued to receive this compensation each month does not support his claim that the overpayment was entirely created by an error on the part of VA.  Indeed, the Veteran was aware that an overpayment would be created since the inception of his agreed apportionment.  The Board acknowledges his statements that he was told that his award would not be reduced; however, the Board finds these assertions unavailing as the Veteran knew his benefits would be reduced due to the apportionment in light of his acknowledging that an overpayment might be created.  In view of the foregoing, the overpayment was properly created as it was clearly not created due to sole administrative error on VA's part.



ORDER

As the overpayment of the Veteran's disability compensation benefits in the original amount of $2,291.00 was properly created, the appeal to this extent is denied.


REMAND

Of record is a VA Form 21-8960 (Certification of School Attendance or Termination) dated in May 2008.  The form notes that D.G. was born on August [redacted], 1988, and that D.G. was expected to graduate on June 13, 2008 from high school.

In a June 5, 2008, letter, the RO sent the Veteran a letter thanking him for his prompt response to their recent school verification inquiry.  The letter also related that additional dependency benefits would continue for D.G. until July 1, 2008, the first day of the month following his expected graduation.   The letter requested that the Veteran promptly inform VA if D.G. were to discontinue school or marry and informed the Veteran of his rights to appeal that decision.  

A review of the record discloses that on July 7, 2008, the Veteran filed a VA Form 21-674 (Request for Approval of School Attendance).  In the application, the Veteran indicated that his son, D.G., for whom the Veteran was then in receipt of dependency benefits, would be graduating from high school on June 10, 2008, and that he would then attend Milwaukee Area Technical College (MATC), beginning September 1, 2008, with an expected date of graduation in May 2010.  

In a letter dated September 25, 2008, the Veteran requested that his dependency claim be expedited.  He requested that the claim be rushed as D.G. needed "money for his expenses."  

In a September 16, 2008, letter, the RO informed the Veteran that they had adjusted his award to continue D.G. as a schoolchild dependent effective July 1, 2008, the date that D.G. was removed from his award.  The letter related that additional benefits should continue on D.G.'s behalf until June 1, 2010, the first of the month following his expected graduation.  The letter notified the Veteran that he was to notify the RO of any change in the status of his dependents and that D.G. might be eligible for Chapter 35 Dependent's Educational Assistance (DEA).  

Notably, the September 16, 2008, letter included several attachments, including  VA Pamphlet 22-73-3 (DEPENDENTS' EDUCATIONAL ASSISTANCE PROGRAM (DEA)), which, on Page 11, notes that if DEA benefits were elected that any additional dependency allowance would stop.  The pamphlet also advised the Veteran that to use reasonable judgment when accepting and cashing a check and that if he were to cash a check for the wrong amount, he would be liable for the overpayment.  It also included VA Forms 21-674b (School Attendance Report) and 22-5490 (Dependents' Application for VA Benefits). 

On September 22, 2008, VA received another VA Form 674b from the Veteran.  In this form the Veteran indicated that D.G. had begun his studies at MATC on August 25, 2008.  The letter was signed by an official at MATC.  

Of record is a November 13, 2008, e-mail from the VA St. Louis Adjudication Division documenting that as of August 25, 2008, D.G. had been awarded Chapter 35 benefits at a monthly rate of $881.00.  There is no indication that the Veteran or his son was informed of this action.

On February 17, 2009, the RO sent the Veteran a letter informing him that they had received information from the VA Education Center notifying them that the Veteran's son had been awarded DEA benefits, effective August 25, 2008.  The letter informed him that this action would result in a reduction of his benefits and result in an overpayment.  

In March 2009 the Veteran testified before a Decision Review Officer (DRO).  He expressed confusion as to why VA paid him concurrent Chapter 35 and dependency benefits.  He related that his son had, apparently, filed for Chapter 35 benefits in 2007, but was denied them.

A review of the claims file does not disclose any application for Chapter 35 benefits, particularly by the Veteran's son D.G.  Such evidence is relevant to the claim and in its absence the Board is unable to proceed, particularly in as it is unclear if the Veteran desired to keep D.G. as a dependent or if Chapter 35 benefits were elected.  As noted above, the Chapter 35 award in question was awarded by the St. Louis Education Division.  It thus appears to the Board, that this piece of evidence may be in its possession.  Accordingly, the claim is remanded to have the RO attempt to locate this evidence.  

In a June 2006 rating action, the Committee on Waivers and Compromises denied the Veteran's request for a waiver.  In an August 2006 statement the Veteran expressed disagreement with this denial.  No Statement of the Case (SOC) has been issued on this matter.  The Court has held that the filing of a notice of disagreement (NOD) initiates the appeal process, and that the failure of the RO to issue an SOC is a procedural defect requiring a remand.  See Manlicon v. West, 12 Vet. App. 238 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  Accordingly, the Board is required to remand this issue for issuance of a SOC.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to locate any claims or communications indicating an intent to apply for Chapter 35 benefits, either by the Veteran or his son, and, if necessary, conduct a search of the RO's and the St. Louis Education Division's premises in this regard.  If such record(s) is/are unavailable, its/their unavailability should be noted in the claims file.  

2.  After the development directed in paragraph 1 has been completed to the extent possible, the issue on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be provided with a Supplemental Statement of the Case (SSOC) and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

3.  Issue a SOC to the Veteran addressing the issue of entitlement to a waiver of recovery of an overpayment of VA disability benefits in the amount of $2,291.00.  The Veteran must be advised of the time limit in which he may file a Substantive Appeal.  Then, only if the appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


